104 F.3d 373
Lamar Andrews, Jerry Harper, Josephine Meadows, J.D. Powellv.American Telephone & Telegraph Company, Bell SouthCorporation, BellSouth Communications Incorporated, BellSouth Communications Systems, Incorporated, southern BellTelephone an dTelegraph Company, Financial collectionAgencies, U.S. Sprint Communications company LimitedPartnership, MCI Telecommunications Corporation, MicalCommunications, Sweepstakes, Prize 395BE, Reward Line, Value House,
NOS. 95-8046, 95-8047, 95-8048
United States Court of Appeals,Eleventh Circuit.
Dec 04, 1996
S.D.Ga., 95 F.3d 1014

1
DENIALS OF REHEARING EN BANC.